DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/26/2022 has been entered. Claims 1-2, 4-18, 20-37 are pending in the application. 

Allowable Subject Matter
Claims 1-2, 4-18, and 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record (Pearson (20050113194), Helle (4504344), Haddad (4076240), Xun (20130116070), Tiitola (5407195)) does not teach the recitation in claim 1 of “the plurality or reinforcement elements does not extend into the mid-region, wherein each reinforcement element of the plurality of reinforcement elements is positioned parallel to each other, and wherein a vertical spacing between each reinforcement element of the plurality of reinforcement elements is unequal,” and the recitation in claim 20 of “the plurality or reinforcement elements does not extend into the mid-region, wherein each reinforcement element of the plurality of reinforcement elements is positioned parallel to each other, and wherein a vertical spacing between each reinforcement element of the plurality of reinforcement elements is unequal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711              
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711